              Case 2:21-po-00243-KJN Document 11 Filed 08/17/21 Page 1 of 1


1

2

3

4

5

6

7

8                          IN THE UNITED STATES DISTRICT COURT

9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,               )   2:21-po-00243-KJN
                                             )
12                      Plaintiff,           )   ORDER TO DISMISS AND VACATE
                                             )   FURTHER STATUS CONFERENCE
13         v.                                )
                                             )
14   EDWARD H. CHESTNUT,                     )   DATE: August 26, 2021
                                             )   TIME: 9:00 a.m.
15                      Defendant.           )   JUDGE: Hon. Kendall J. Newman
                                             )
16                                           )
                                             )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:21-po-00243-KJN is GRANTED.

20         It is further ordered that the further status conference

21   scheduled on August 26, 2021 is vacated.

22         IT IS SO ORDERED.

23   Dated:     August 17, 2021
24

25

26

27

28

     ORDER TO DISMISS & VACATE FURTHER   1                     U.S. v. EDWARD H. CHESTNUT
     STATUS CONFERENCE
